DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-10 are pending in the application. Claims 1 and 10 are amended. 
Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.

Continued Examination Under 37 CFR 1.114 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/17/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marlatt et al. (US 20150201197, hereinafter Marlatt) in view of Brailovskiy et al. (US 10341670, hereinafter Brailovskiy), He et al. (US 20180192061, hereinafter He) and Greenbaum et al. (US 20050123058, hereinafter Greenbaum).

Regarding Claim 1, Marlatt discloses a method, performed in a camera, for capturing, for encoding and streaming a video sequence over a plurality of network connections ([0041], FIG. 1, a surveillance system 100 capable of providing multiple resolution encodings of video having a plurality of digital IP cameras 110a, 110b, 110c, 110d and streams the video to the control server 102 over a network 116), comprising: 
capturing a video sequence using an image sensor of the camera ([0041], FIG. 1, a plurality of digital IP cameras 110a, 110b, 110c, 110d), 
encoding, ([0045], FIG. 1, each stream 126, 128, 130 comprises at least a portion of the video source encoded at the compression level of the respective resolution encodings 120, 122, 124; [0077], FIG. 9, encode each of the video source frames 904 into a plurality of encoded virtual frames 908 and the first video source frame 904a is encoded into a high resolution encoding 910a, a medium resolution encoding 910b and a low resolution encoding 910c; [0124], FIG. 2, the virtual stream resolution cull step is biased to prefer the selection of lower-resolution virtual streams in order to reduce the total bitrate below the reservation threshold;[0044], FIG. 1), 
streaming the encoded video sequences ([0041], FIG. 1, streaming videos to one or more clients 142 using multiple resolutions of different source region of interests as an example of encoding parameters that can differ between virtual streams, in alternative examples any one or more encoding parameters can differ between the virtual streams), and, for each network connection, an encoded video sequence having a bitrate that matches a bitrate supported by a bandwidth of the network connection is streamed ([0043], providing various virtual stream encodings depending upon the capabilities of the bandwidth of network 116; [0101], ) the virtual streams are distinguished based on any one or more of region of interest, frame rate, resolution, quantization quality, bitrate, and encoding format), 
detecting that the bandwidth of one of the network connections has changed, and streamed over the plurality of network connections ([0043], provide various virtual stream encodings depending upon the capabilities of the respective video source devices 110, 114, the capabilities of other components, such as the bandwidth of network 116, the bandwidth of network 144, the available storage space as well as the requirements of the surveillance system, as well as other suitable parameters material to operation of the video source devices 110, 114).
Marlatt further discloses that displaying simultaneously the virtual streams from four different cameras in which one of the low resolution encodings may be selected for zooming in on, for example by clicking on it with a mouse or other pointer 210 ([0051], FIG. 2).
However, Marlatt does not explicitly disclose in response to the detecting, increasing or decreasing how many video sequences are encoded from the first number to a second number, different from the first number, which are encoded in parallel and wherein each of the second number of encoded video sequences is streamed over at least one of the plurality of network connections.
Brailovskiy teaches increasing or decreasing how many video sequences are encoded from the first number to a second number, different from the first number, which are encoded in parallel and wherein each of the second number of encoded video sequences is streamed over at least one of the plurality of network connections (Col. 8, ll. 14-38, FIG. 2 , determine that an average compressed frame size or number of the frames of GOP 230 is less than the threshold average frame size and  transmission of GOP 230 to recipient result in an  Receiver Estimated Maximum Bitrate (“REMB”) message estimating a lower bandwidth or  control encoder 121 to instead encode the frames of GOP 230 as GOP 232 (having a GOP size of 4 frames) and GOP 234 (having a GOP size of 4 frames))
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of incorporating video source devices as taught by Brailovskiy (Col. 8, ll. 14-38) into the encoding and decoding  system of Marlatt in order to provide systems techniques for allow for improved image and/or video quality while also providing bit rate stabilization (Brailovskiy, Col. 4, ll. 50-54).
However, Marlatt and Brailovskiy does not explicitly disclose encoding the video stream in parallel.
He teaches from the same field of endeavor the method of encoding the video stream in parallel ([0046], FIG. 7, the encoder module may simultaneously produce output compressed video data at multiple encoding settings and store them in a bank of buffers 740).



    PNG
    media_image1.png
    276
    441
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of incorporating video source devices as taught by He ([0046]) into the encoding and decoding  system of Marlatt in order to provide systems techniques for operating a video encoder, including, for example, for low latency, real-time video communication under adverse network conditions (He, [0004]).
Furthermore, the teaching of the prior art of incorporating of encoding the video stream in parallel as taught by He ([0046]) is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of the incorporating video source devices would have yielded predictable results of improving latency in real-time video communication. 
For example, Greenbaum discloses generating multiple encoded representations simultaneously such as video encoder 104 encodes a video input sequence 102 to yield a number of encoded representations 106, 108, 110 ([0075], FIG. 1).

    PNG
    media_image2.png
    355
    594
    media_image2.png
    Greyscale

Regarding Claim 2, Marlatt in view of in view of Brailovskiy, He and Greenbaum discloses the method of claim 1.
He further discloses wherein the number of encoded video sequences is increased by encoding the video sequence into a further encoded video sequence in parallel with said number of encoded video sequences wherein the further encoded video sequence is streamed over said one of the network connections, while the remaining encoded video sequences are continued to be streamed over the other of the plurality of network connections ([0046], FIG. 7, the encoder module may simultaneously produce output compressed video data at multiple encoding settings and store them in a bank of buffers 740).
The same reason or rational of obviousness motivation applied as used above in claim 1.
Regarding Claim 3, Marlatt in view of in view of Brailovskiy, He and Greenbaum discloses the method of claim 2.
Marlatt further discloses wherein the further video sequence is encoded to have a bitrate corresponding to the bitrate supported by the bandwidth of said one of the network connections ([0043], encodings depending upon the capabilities of the respective video source devices 110, 114, the capabilities of other components, such as the bandwidth of network 116).

Regarding Claim 4, Marlatt in view of in view of Brailovskiy, He and Greenbaum discloses the method of claim 1.
Marlatt further discloses wherein the number of encoded video sequences is decreased by terminating the encoding and streaming of the encoded video sequence which is streamed to said one of the network connections, while maintaining the encoding and streaming of any remaining encoded video sequence([0043], provide various virtual stream encodings depending upon the capabilities of the respective video source devices 110, 114, the capabilities of other components, such as the bandwidth of network 116, the bandwidth of network 144).

Regarding Claim 5, Marlatt in view of in view of Brailovskiy, He and Greenbaum discloses the method of claim 4.
Marlatt further discloses wherein a remaining encoded video sequence is streamed to said one of the network connections, the remaining encoded video sequence having a bitrate matching the bitrate supported by the bandwidth, as changed, of said one of the network connections ([0043], providing various virtual stream encodings depending upon the capabilities of the bandwidth of network 116; [0101], ) the virtual streams are distinguished based on any one or more of region of interest, frame rate, resolution, quantization quality, bitrate, and encoding format).

Regarding Claim 6, Marlatt in view of in view of Brailovskiy, He and Greenbaum discloses the method of claim 1.
Marlatt further discloses wherein further comprising:  measuring or receiving feedback regarding bandwidths of the plurality of network connections, identifying a number of distinct bitrates supported by the bandwidths of the plurality of network connections ([0127], bandwidth reservation, monitoring and feedback; protocol specific packetization; session description; session transport negotiation and establishment; and connection management), and setting the number of encoded video sequences to correspond to the number of distinct bitrates supported by the bandwidths of the plurality of network connections ([0101], the virtual streams are distinguished based on any one or more of region of interest, frame rate, resolution, quantization quality, bitrate, and encoding format).

Regarding Claim 7, Marlatt in view of in view of Brailovskiy, He and Greenbaum discloses the method of claim 6.
Marlatt further discloses wherein the number of encoded video sequences is increased or decreased such that the number of encoded video sequences keeps corresponding to the number of distinct bitrates supported by the bandwidths of the network connections also after the bandwidth of said one of the network connections has changed ([0043], providing various virtual stream encodings depending upon the capabilities of the bandwidth of network 116; [0101], ) the virtual streams are distinguished based on any one or more of region of interest, frame rate, resolution, quantization quality, bitrate, and encoding format). 

Regarding Claim 8, Marlatt in view of in view of Brailovskiy, He and Greenbaum discloses the method of claim 1.
Marlatt further discloses wherein further comprising: setting encoding parameters used when producing the number of encoded video sequences such that the different bitrates of the number of encoded video sequences match the bitrates supported by the bandwidths of the plurality of network connections ([0043], providing various virtual stream encodings depending upon the capabilities of the bandwidth of network 116; [0101], ) the virtual streams are distinguished based on any one or more of region of interest, frame rate, resolution, quantization quality, bitrate, and encoding format). 

Regarding Claim 9, Marlatt in view of in view of Brailovskiy, He and Greenbaum discloses the method of claim 1.
Marlatt discloses further comprising: forwarding the captured video sequence to an image processing pipeline of the camera to perform image processing on the video sequence, and forwarding the captured and image processed video sequence from the image processing pipeline to an encoder of the camera to perform said encoding of the video sequence ([0041], FIG.1, control server connected to a plurality of digital IP cameras 110a, 110b, 110c, 110d as well as a plurality of streaming encoders 114a, 114b coupled to one or more digital or analog cameras 112a, 112b, 112c (video source devices)).
Regarding Claims 10, a video camera claim 10 of using the corresponding method claimed in claims 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/Examiner, Art Unit 2487